        Case 2:19-cv-00066-NDF Document 21 Filed 07/29/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF WYOMING

                            2:19-cv-00066-NDF
             ______________________________________________
In re:                            )
    DENNIS MEYER DANZIK,          )     Appeal from the
                                  )     US Bankruptcy Court for the
                                  )     District of Wyoming
                                  )     Case No. 17-20934
                        Debtor.   )     CHAPTER 11
                                  )
_________________________________ )
                                  )
DENNIS MEYER DANZIK,              )
                                  )
                                  )
           Appellant,             )
       v.                         )     Adversary No. 18-02007
                                  )
CWT Canada II Limited Parnership and       )
Resource Corporation,                      )
SERVICESOF AMERICA, FLCA,                  )
                                           )
             Appellees.                    )

              APPELLANT’S MOTION TO DISMISS
      COMES NOW the Debtor by counsel, Ken McCartney of the Law Offices of Ken
McCartney P.C. and after an exhaustive review of the Order appealed, the findings of fact
and an extensive review of the law concerning res judicata, and collateral estoppel
concludes there is no non frivolous presentation that can be made to continue this appeal.
      WHEREFORE the Debtor requests an order of this court pursuant to Federal Rule
of Bnkr. 8023, dismissing the above captioned appeal and assessing such costs as are
appropriate under the circumstances.
      Done this 29th day of July, 2019.
                                           Respectfully submitted
                                           For the Appellant

                                          Page 1 of 2
Case 2:19-cv-00066-NDF Document 21 Filed 07/29/19 Page 2 of 2




                           /s/ Ken McCartney
                           Ken McCartney Bar No. 5-1335
                           The La Offices of Ken McCartney P.C.
                           1401 Airport Parkway, Suite 200
                           PO Box 1364
                           Cheyenne, WY 82003
                           PHN (307) 635-0555
                           FAX (307) 635-0585
                           bnkrpcyrep@aol.com




                          Page 2 of 2
